Exhibit 10(c)

UP SHARES STOCK OPTION PLAN

of

UNION PACIFIC CORPORATION

Effective as of April 30, 1998

As Amended November 16, 2006



--------------------------------------------------------------------------------

UP SHARES STOCK OPTION PLAN

OF UNION PACIFIC CORPORATION

 

1. PURPOSE

The purpose of the UP Shares Stock Option Plan of Union Pacific Corporation is
to promote and closely align the interests of employees of the Company and its
Participating Subsidiaries with the Company’s shareholders by providing
stock-based compensation. The Plan is intended to strengthen the Company’s
ability to reward performance which enhances long-term shareholder value and to
increase employee stock ownership through performance-based compensation.

 

2. DEFINITIONS

The following terms shall have the following meanings:

“Act” means the Securities Exchange Act of 1934, as amended.

“Active Service” means performing service or being eligible to perform service.

“Administrator” means the Committee and any executive officer of the Company
when acting pursuant to authority delegated by the Committee pursuant to Section
3.

“Beneficiary” means any person or persons designated in writing by an Optionee
to the Committee on a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Optionee prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Optionee, “Beneficiary” shall mean such
Optionee’s estate; and further provided that no designation of Beneficiary shall
be effective unless it is received by the Company before the Optionee’s death.

“Board” means the Board of Directors of the Company.

“Committee” means the Committee designated by the Board to administer this Plan
pursuant to Section 3.

“Common Stock” means the Common Stock, par value $2.50 per share, of the
Company.

“Company” means Union Pacific Corporation, a Utah corporation, or any successor
corporation.

“Eligible Employee” has the meaning set forth in Section 5.



--------------------------------------------------------------------------------

“Option” means each stock option granted under this Plan, all of which shall be
non-qualified.

“Optionee” means any Eligible Employee of the Company or a Participating
Subsidiary (including directors who are also such employees) who is granted an
option under this Plan.

“Participating Subsidiary” means each Subsidiary of the Company other than (A)
Overnite Transportation Company, a Virginia corporation, and its subsidiaries,
and (B) Skyway Freight Systems, Inc., a California corporation, and its
subsidiaries.

“Performance Criteria” means for the period from May 1, 1998 to April 30, 1999,
reportable injuries and lost work days per 200,000 man-hours improve an average
of 20% or more over the period from May 1, 1997 to April 30, 1998 and the
average Service Delivery Index as calculated by UPRR is 66 or more.

“Plan” means this UP Shares Stock Option Plan of Union Pacific Corporation, as
amended from time to time.

“Stock Administrator” means the Company’s third party stock administrator or any
other person designated by the Committee to assist in the administration of the
Plan.

“Subsidiary” means any corporation of which the Company or UPRR, as the case may
be, owns directly or indirectly at least a majority of the outstanding shares of
voting stock.

“UPRR” means Union Pacific Railroad Company, a Delaware corporation.

“Vesting Date” means, unless the Committee shall determine otherwise, May 1,
2001, provided that if the Performance Criteria have been met on April 30, 1999,
the Vesting Date shall be May 1, 1999.

 

3. ADMINISTRATION

(a) Composition of Committee. This Plan shall be administered by the Committee
which shall comprise not less than three members of the Board, none of whom
shall be employees of the Company or any Participating Subsidiary. The Committee
shall have full authority to construe and interpret this Plan, to determine
employees eligible under this Plan, to determine the date the Options shall
vest, to establish performance criteria in connection with the vesting of
Options, to establish, amend and rescind rules and regulations relating to this
Plan, to administer this Plan, and to take all such steps and make all such
determinations in connection with this Plan and Options granted thereunder as it
may deem necessary or advisable. Each Option shall, if required by the
Committee, be evidenced by an agreement to be executed by the Company and the
Optionee, respectively, and contain provisions not inconsistent with this Plan.
All determinations of the Committee shall be by a majority of its members and
shall be evidenced by resolution, written consent or other appropriate action,
and the Committee’s determinations shall be final. Each member of the Committee,
while serving as such, shall be considered to be acting in his or her

 

2



--------------------------------------------------------------------------------

capacity as a director of the Company. The Committee may delegate any or all of
its authority under this Plan to the Senior Vice President – Human Resources or
other executive officer of the Company.

(b) Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Optionees. The Committee shall consider such factors as it deems relevant
to making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any director, officer or employee
of the Company and such attorneys, consultants and accountants as it may select.

 

4. SHARES SUBJECT TO THIS PLAN

Subject to the provisions of Section 9 hereof, the maximum number and kind of
shares as to which Options may be granted under this Plan are 12 million shares
of Common Stock. Shares of Common Stock subject to Options under the Plan may be
either authorized but unissued shares or shares previously issued and reacquired
by the Company.

 

5. ELIGIBILITY

Eligibility to receive a grant of an Option under this Plan is limited to
non-agreement employees of the Company or a Participating Subsidiary and
agreement employees of UPRR or a Subsidiary of UPRR who meet the following
criteria (each an “Eligible Employee”):

(a) Non-Agreement Employees. Non-agreement employees must have been employed by
the Company or a Participating Subsidiary on or before April 30, 1998, must not
have been terminated from their employment with the Company or a Participating
Subsidiary at any time prior to the Vesting Date and must be employed with the
Company or a Subsidiary on the Vesting Date.

(b) Agreement Employees. Agreement employees must have been in Active Service
with UPRR or a Subsidiary of UPRR on April 30, 1998 and must also be in Active
Service with UPRR or a Subsidiary of UPRR on the Vesting Date.

 

6. GRANT OF OPTIONS

Each Optionee is granted an Option on April 30, 1998 to purchase 200 shares of
Common Stock.

 

7. TERMS AND CONDITIONS OF THE OPTIONS

All Options under this Plan shall be non-qualified options and shall be granted
subject to the following terms and conditions:

 

3



--------------------------------------------------------------------------------

(a) Date of Grant. The date of grant shall be April 30, 1998.

(b) Option Price. The option price per share with respect to the Option shall be
$55.00.

(c) Vesting. All Options shall vest and be exercisable on the Vesting Date. If,
however, on the Vesting Date, an Eligible Employee is on long-term disability,
furlough or other similar leave (as determined by the Committee), their Option
shall vest upon the date of their return to Active Service.

(d) Duration of Options. Subject to Section 7(i), Options shall be exercisable
commencing on the Vesting Date and continuing to and including April 30, 2008.

(e) Exercise of Option. Except as provided in Section 7(i), the shares of Common
Stock covered by an Option may not be purchased prior to the Vesting Date, but
thereafter may be purchased during the balance of the option exercise period by
notice to the Stock Administrator. All 200 shares of Common Stock available
under the Option must be purchased at the same time.

(f) Payment. Shares of Common Stock purchased under the Option shall, at the
time of purchase, be paid for in full in cash. To the extent permitted by the
Committee, the option price may be paid by authorizing the Stock Administrator
to withhold shares of Common Stock otherwise issuable on exercise of the Option.
Such shares withheld to pay the option price shall be valued at fair market
value on the date the Option is exercised in accordance with the procedures to
be established by the Committee. An Optionee shall have none of the rights of a
shareholder until the shares of Common Stock are issued to him or her.

(g) Purchase for Investment. The Committee shall have the right to require that
each Optionee or other person who shall exercise an Option under the Plan
represent and agree that any shares of Common Stock purchased pursuant to such
Option will be purchased for investment and not with a view to the distribution
or resale thereof or that such shares will not be sold except in accordance with
such restrictions or limitations as may be set forth by the Committee.

(h) Non-Transferability of Options. During an Optionee’s lifetime, the Option
may be exercised only by the Optionee. Options shall not be transferable, except
for the exercise by the Optionee’s Beneficiary upon the death of the Optionee.

(i) Termination of Employment. Upon the termination of an Optionee’s employment
with the Company or a Subsidiary prior to the Vesting Date, the Option shall
immediately be forfeited. Upon the termination of an Optionee’s employment with
the Company or a Subsidiary on or after the Vesting Date, the Option shall be
exercisable for a period of one (1) year after the date of such termination.
Notwithstanding the foregoing, in no event, shall any Option be exercisable
subsequent to April 30, 2008. Termination includes, without limitation, death,
retirement, resignation, long-term disability or any other termination
whatsoever.

 

4



--------------------------------------------------------------------------------

8. REGULATORY APPROVALS AND LISTING

The Company shall not be required to issue to an Optionee any certificate for
any shares of Common Stock upon exercise of an Option prior to (i) the obtaining
of any approval from any governmental agency which the Company, in its sole
discretion, shall determine to be necessary or advisable, (ii) the admission of
such shares to listing on any stock exchange on which the Common Stock may then
be listed, and (iii) the completion of any registration or other qualification
of such shares under any state or federal law or rulings or regulations of any
governmental body which the Company, in its sole discretion, shall determine to
be necessary or advisable. The Company shall have the ability to suspend
exercise of Options as to any or all Optionees whenever any required
registration statement (or prospectus under such registration statement) is not
effective or does not contain all required information necessary to make the
information contained therein not misleading.

 

9. ADJUSTMENT IN EVENT OF CHANGES IN CAPITALIZATION

In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
spin-off, reorganization or liquidation, any other change in the corporate
structure or shares of the Company, or any equity restructuring transaction, as
that term is defined in Statement of Financial Accounting Standards No. 123
(revised), the Committee will make such equitable adjustments as it may deem
appropriate in the number and kind of shares authorized by this Plan, in the
option price of outstanding Options and in the number and kind of shares subject
to outstanding Options.

 

10. TAXES

(a) Withholding Requirements. The Committee may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by an
Optionee of any taxes that the Committee determines are required in connection
with any Option granted under this Plan, and an Optionee’s rights in any Option
are subject to satisfaction of such conditions.

(b) Payment of Withholding Taxes. Notwithstanding the terms of Section 10(a),
the Committee may provide that all or any portion of the taxes required to be
withheld or, if permitted by the Committee, desired to be paid by the Optionee,
in connection with the exercise of any Option shall be paid or, at the election
of the Optionee, may be paid by withholding shares of Common Stock otherwise
issuable or subject to such Option having a fair market value equal to the
amount required or elected to be withheld or paid. Any such election is subject
to such conditions or procedures as may be established by the Committee and may
be subject to approval by the Committee.

 

5



--------------------------------------------------------------------------------

11. TERM OF THIS PLAN

No Options shall be granted pursuant to this Plan after April 30, 1998, but
grants of Options theretofore granted may extend beyond that date and the terms
and conditions of this Plan shall continue to apply thereto.

 

12. TERMINATION OR AMENDMENT OF THIS PLAN

The Committee may from time to time alter or amend this Plan or any part
thereof, provided that no alteration or amendment with respect to any Options
may be made which would materially impair the rights of an Optionee without the
consent of such Optionee, except that such consent shall not be necessary with
respect to any alteration or amendment deemed necessary to ensure that the
Company may obtain any approval referred to in Section 8 or to ensure that the
grant of Options, the exercise of Options or any other provision of this Plan
complies with Section 16(b) of the Act.

 

13. SECTION 16(b) REQUIREMENTS

In order to comply with Section 16(b) of the Act, the Committee may permit
Section 16(b) reporting officers of the Company or a Participating Subsidiary to
exercise Options granted under this Plan by a stock-for-stock or attestation
method of exercise.

 

14. GENERAL PROVISIONS

(a) Employment at Will. Neither this Plan nor the grant of any Option nor any
action by the Company, any Subsidiary or the Committee shall be held or
construed to confer upon any Optionee any right to be continued in the employ of
the Company or a Subsidiary. The Company and each Subsidiary expressly reserve
the right to discharge, without liability but subject to his or her rights under
this Plan, any Optionee whenever in the sole discretion of the Company or a
Subsidiary, as the case may be, its interest may so require.

(b) Governing Law. This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Utah and applicable federal law. The Committee may provide that any dispute as
to any Option shall be presented and determined in such forum as the Committee
may specify, including through binding arbitration. Any reference in this Plan
or other document evidencing any Option to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.

 

15. LIABILITY OF COMPANY

The Company and any Subsidiary which is in existence or hereafter comes into
existence shall not be liable to an Optionee or other persons as to: (a) the
non-issuance or sale of shares of

 

6



--------------------------------------------------------------------------------

Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder; and (b) any tax consequence expected, but not realized, by any
Optionee or other person due to the receipt, exercise or settlement of any
Option granted hereunder.

 

16. EFFECTIVE DATE

This Plan shall be effective as of April 30, 1998.

 

7